Citation Nr: 0214558	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  99-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a nose 
injury.

(The issue of entitlement to service connection for a skin 
disorder will be the subject of a later decision by the Board 
of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 10, 1970 to 
September 9, 1974.  He also had three years, two months, and 
26 days of active service prior to September 10, 1970.  

This matter comes before the Board on appeal from an April 
1998 RO rating decision.  This case was previously before the 
Board in March 2001, when it was remanded for additional 
development.

The Board is undertaking additional development on the claim 
of entitlement to service connection for a skin disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the requested development is completed, the Board will 
provide notice of the evidentiary development to the claimant 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002 (to be codified at 38 C.F.R. § 20.903)).  
After giving the required notice and reviewing any responses 
by the claimant, the Board will prepare a separate decision 
addressing this claim.  


FINDING OF FACT

The veteran's current nose disability (deviated septum) is 
likely due to an injury that occurred during his active 
military service.



CONCLUSION OF LAW

The veteran has a deviated nasal septum that is the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that his nose was broken during service, 
resulting in the current flattening of the left side of his 
nose, a loss of sense of smell, nasal congestion, and ear 
ringing.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.

At the outset, the Board notes that the veteran has indicated 
several times that the service medical records documenting 
his treatment for an in-service nose injury are missing from 
the file.  VA regulations do not require that service 
connection be established only by service medical records.  
Rather, it may be established by cognizable evidence from 
other medical and lay sources.  See 38 C.F.R. 
§ 3.303(a)(2001); Smith v. Derwinski, 2 Vet. App. 147, 148 
(1992).  Since these records are missing, the Board takes 
into consideration other sources of evidence that might help 
to establish that any current nose disability had its onset 
in service, including the veteran's own statements as well as 
his July 2002 VA examination. Nevertheless, the Board notes 
that the service medical records of record do include a June 
1967 examination, which revealed no complaints, treatment, or 
diagnoses of a nose disability.  

The veteran testified at a hearing in January 2001.  He 
reported that he had fractured his nose during basic training 
in 1967 when he was attacked by three trainees.  He reported 
that he received treatment for his nose fracture a few days 
after the attack at an Army hospital.  He indicated that the 
physicians at the Army hospital tried to set his nose and 
septum.  He reported that he continued to have problems with 
his nose throughout military service.

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in July 2002.  The veteran reported that he 
sustained a nasal fracture during basic training in 1967.  He 
reported that a closed reduction was attempted at the time of 
the nasal fracture; however, since that time, the veteran had 
had difficulty breathing through the left side of his nose.  
He reported an obvious difference in nasal airway flow, with 
it being worse on the left than on the right.  Upon 
examination, there was an obvious deformity at the nasal 
pyramid with inward deflection on the left side and some 
curvature of the nasal bridge towards the right.  An anterior 
rhinoscopy revealed the presence of a left septal deviation 
with approximately 90 percent obstruction of the left nasal 
airway.  The veteran was diagnosed with a left nasal airway 
obstruction, secondary to a septal deviation and a traumatic 
injury of the nose.  X-rays revealed that the veteran's 
facial structures and the paranasal sinuses were all normal.  
There was no evidence of a recent or prior injury.

After reviewing the evidence of record, and granting the 
veteran the benefit of the doubt in the matter, the Board 
finds that the veteran's deviated septum is related to an in-
service nose injury.  The evidence clearly shows that the 
veteran has a current disability as he was diagnosed with 
left nasal airway obstruction.  Additionally, the record 
contains competent medical evidence that suggests that the 
veteran's current nasal obstruction was caused by a septal 
deviation and traumatic injury of the nose while in service.  
In this regard, the Board notes that the VA physician took a 
comprehensive history from the veteran in order to form an 
opinion regarding its etiology.  Additionally, the Board 
attaches great weight to the credible statements and hearing 
testimony of the veteran regarding his in-service injury as 
well as his continued problems since service.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 1361 (1998) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  Although the July 
2002 radiology report indicates that there was no evidence of 
a recent or prior injury to his nose, the July 2002 VA 
examiner's findings corroborate the veteran's contentions 
that his nose was injured during service and some sort of 
procedure was done to correct the septum.  Therefore, the 
evidence taken as a whole tends toward the conclusion that 
the veteran's currently shown deviated septum was caused by 
the nose injury he sustained while in service.  The veteran's 
claim of service connection for residuals of a nose injury, 
namely a deviated septum, is therefore granted.  38 C.F.R. 
§ 3.303.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  A discussion of 
the pertinent VCAA and regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

The Board also notes that the VCAA's duty-to-assist provision 
sets forth several duties for VA in those cases where there 
is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In the veteran's 
case, VA informed him of the evidence needed to substantiate 
his claim of service connection.  Additionally, VA obtained 
medical opinion evidence in support of the veteran's claim.  
Given the actions taken by the RO to notify and assist the 
veteran, and because the Board's decision amounts to a grant 
of the benefit sought by the veteran on appeal, the Board 
finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Service connection for a deviated nasal septum as a residual 
of a nose injury is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

